SWING, J.
In our opinion the demurrer-to the petition, should be sustained for the reason that the questions here presented have all been passed upon by the supreme court of the state in the cases involving the constitutionality of the act under which the Cincinnati Southern Railway was built and the different acts supplemental thereto. All these acts have been held by that court to be constitutional. We see nothing in this act which involves any constitutional question not involved in *650those passed upon by the supreme court. Any discussion of this question in this court would therefore seem not only to be fruitless, but out of plaoe. The rule of stare decisis applies.
Ellis O. Kinhead and Wade Ellis, for the City.
W. M. Kemper and Alfred C.-Cassatt, for the Taxpayer.
E, A. Ferguson, J. R. Sayler and W. T. Porter, for the Defendants.